 



Exhibit 10.73
SECOND AMENDMENT TO LEASE AGREEMENT
     This SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is made and
entered into as of July 13, 2007 (“Effective Date”), by and between DCT
CREEKSIDE III LLC, a Delaware limited liability company (“Landlord”), and RED
ENVELOPE, INC. (“Tenant”).
RECITALS
     This Second Amendment is made with respect to the following facts:
     A. Creekside III LLC, as predecessor-in-interest to Landlord (hereinafter
collectively “Landlord”), and Tenant entered into a Lease Agreement dated
April 1, 2004, which was amended by that certain First Amendment to Lease
Agreement dated August 1, 2006 (such lease and all amendments and modifications
thereto collectively hereinafter referred to as the “Lease”), whereby Tenant
leased certain premises consisting of approximately 238,674 rentable square feet
located at 4000 Creekside Parkway, Lockbourne, Ohio 43137 (the “Premises”).
     B. Landlord and Tenant now desire to amend the Lease to provide for an
extension of the Term of the Lease for the Premises on the terms and conditions
set forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Defined Terms. Unless otherwise expressly defined herein, all initially
capitalized terms used herein shall have the meanings set forth for such terms
in the Lease.
     2. Extension Term. As of August 1, 2007 (the “Extension Term Commencement
Date”), the Lease shall be extended for an additional period of thirty-six
(36) months (the “Extension Term”), so that the expiration date of the Lease
shall thereby be July 31, 2010 (the “Termination Date”). For purposes herein,
Tenant hereby acknowledges that the extension of the Term of the Lease, as
contemplated by this Second Amendment, shall be deemed to mean the exercise of
Tenant’s second renewal option, as granted under Section 1 of Exhibit F of the
Lease, and, therefore, such renewal options, as granted under Section 1 of
Exhibit F of the Lease are hereby deleted in their entirety and of no further
force and effect.
     3. Monthly Base Rent. From and after the Extension Term Commencement Date
until the Termination Date, the Monthly Base Rent in the amounts set forth below
shall be payable to Landlord in accordance with the provisions of the Lease.

                  Period   Annual Base Rent   Monthly Base Rent
08/01/07-07/31/08
  $ 799,557.90     $ 66,629.83  
08/01/08-07/31/09
  $ 823,425.30     $ 68,618.78  
08/01/09-07/31/10
  $ 847,292.70     $ 70,607.73  

1



--------------------------------------------------------------------------------



 



     4. Operating Expenses. In addition to the Monthly Base Rent as set forth
above, Tenant shall remain obligated for the payment of Operating Expenses in
accordance with the provisions of the Lease during the Extension Term.
     5. Tenant Improvements. Notwithstanding anything contained herein to the
contrary, Landlord shall contribute up to a maximum amount of $179,005.50,
subject to mutually agreed upon plans and specifications related thereto (the
“TI Allowance) toward Tenant’s construction and/or installation of the following
(i) constructing additional office space in the Premises; (ii) constructing a
mezzanine level in the Premises; (iii) installing additional restrooms in the
Premises; and (iv) painting the Premises (collectively, “Tenant Improvements”),
which such payment shall be made by Landlord to Tenant within thirty (30) days
following (i) completion of such Tenant Improvements, (ii) Landlord’s receipt of
Tenant’s invoice substantiating the costs related thereto, (iii) Landlord’s
receipt of final Lien waivers from all contractors and subcontractors who did
work on such Tenant Improvements; and (iv) Landlord’s receipt of a copy of the
final permit approved by the applicable governing authority to the extent
required for such Tenant Improvements. Landlord shall be under no obligation to
pay for any alterations or Tenant Improvements to the Premises in excess of the
TI Allowance. Further, such TI Allowance shall only be available for Tenant’s
use through March 31, 2008, and Tenant hereby waives any and all rights to any
unused portion of the TI Allowance remaining as of April 1, 2008. Tenant
Improvements hereunder shall be deemed Alterations for purposes of this Second
Amendment, and, therefore, shall be governed by Section 10 of the Lease (except
as otherwise expressly set forth herein), and, further, shall be subject to
Landlord’s approval of the plans and specifications related thereto, which have
been approved by a certified engineer. The parties acknowledge that Landlord’s
approval process of such Tenant improvements shall include, but not be limited
to, any alterations to the foundation, slab, adjacent structural components, and
of the loading of the mezzanine structure, and may account for future
modifications to the slab.
          Notwithstanding anything contained in the Lease or in this Second
Amendment to the contrary, in the event that any of the Tenant Improvements
causes any damages to the Building or the Premises (whether structural or
non-structural), Tenant shall be solely responsible for the costs relative to
such damages, including (but not limited to) structural or non-structural
damages to the Building and/or Premises, including (without limitation) the
foundation, slab, and adjacent structural components, or any costs related
thereto, including (but not limited to) replacement of the slab to the nearest
slab joint. Upon the expiration or earlier termination of the Lease, Tenant
shall remove the Tenant Improvements, and, upon such removal, Tenant shall
restore the Premises to the condition as required under the Lease. However,
notwithstanding the aforesaid, upon Landlord’s written election, such Tenant
Improvements shall revert to Landlord and shall remain within the Premises upon
the expiration or earlier termination of the Lease. If Tenant does not timely
remove the Tenant Improvements, then Tenant shall be conclusively presumed to
have, at Landlord’s election (i) conveyed the Tenant Improvements to Landlord
without compensation or (ii) abandoned the Tenant Improvements, and Landlord may
dispose of or store any part thereof in any manner at Tenant’s sole cost,
without waiving Landlord’s right to claim from Tenant all expenses arising out
of Tenant’s failure to remove the Tenant Improvements, and without liability to
Tenant or any other person. Landlord shall have no duty to be a bailee of any
such Tenant Improvements. If Landlord elects abandonment, Tenant shall pay to
Landlord, upon demand, any expenses incurred for disposition.

2



--------------------------------------------------------------------------------



 



     6. Tender of Premises. Tenant currently occupies the Premises as of the
Effective Date hereof. Tenant’s continued occupancy of the Premises on August 1,
2007 shall be deemed Tenant’s acceptance thereof in its As-Is condition, and
Landlord shall have no obligations to make or perform any alterations or
improvements to the Premises, except as otherwise expressly set forth herein.
     7. Brokers. Tenant hereby represents and warrants to Landlord that Tenant
has not engaged or dealt with any broker, finder, or agent in connection with
the negotiation and/or execution of this Second Amendment, other than Pizzuti
Management LLC (“Landlord’s Broker”) and Studley, Inc. (“Tenant’s Broker”)
(Landlord’s Broker and Tenant’s Broker collectively hereinafter referred to as
the “Brokers”), and Tenant agrees to indemnify and save Landlord harmless from
any claim, demand, damage, liability, cost or expense (including, without
limitation, attorneys’ fees) paid or incurred by Landlord as a result of any
claim for brokerage or other commissions or fees made by any other broker,
finder, or agent, other than Brokers, whether or not meritorious, employed or
engaged or claiming employment or engagement by, through, or under Tenant.
     8. Status of Lease Obligations. Tenant acknowledges and certifies that as
of the date hereof, Landlord has performed all covenants and obligations on the
part of Landlord to be performed under the Lease and that Tenant has no claims
or right of offset against Landlord.
     9. Effect of Amendment. Except as expressly amended hereby, the Lease shall
continue in full force and effect and unamended. In the event of any conflict or
inconsistency between the provisions of the Lease and this Second Amendment, the
provisions of this Second Amendment shall control.
     10. Binding Effect. This Second Amendment will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
     11. Severability. In the event that any one or more of the provisions of
this Second Amendment shall for any reason be held to be invalid or
unenforceable, the remaining provisions of this Second Amendment shall be
unimpaired, and shall remain in full force and effect and be binding upon the
parties hereto.
     12. Headings. The paragraph headings that appear in this Second Amendment
are for purposes of convenience of reference only and are not in any sense to be
construed as modifying the substance of the paragraphs in which they appear.
     13. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by telecopy and, upon receipt, shall be deemed originals and
binding upon the parties hereto. Without limiting or otherwise affecting the
validity of executed copies hereof that have been delivered by telecopy, the
parties will use best efforts to deliver originals as promptly as possible after
execution.
     14. Governing Law. This Second Amendment shall be governed by and construed
in accordance with the laws of the state in which the Premises is located.

3



--------------------------------------------------------------------------------



 



     15. Limitation of Liability. Notwithstanding anything herein to the
contrary, the person or persons executing this Second Amendment on behalf of
Landlord and Tenant, respectively, are authorized to do so and to so bind each
respective entity with respect to the provisions herein; provided, however, that
such individuals shall incur no personal liability with respect to the
obligations or performance of Landlord and Tenant, as applicable, under the
Lease, as amended.
     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date first set forth above.

      LANDLORD:   TENANT:
 
   
DCT CREEKSIDE III LLC,
  RED ENVELOPE, INC.
a Delaware limited liability company
   

              By:   DCT Industrial Operating Partnership LP,         a Delaware
limited partnership,         its sole member    
 
           
 
  By:   DCT Industrial Trust Inc.,    
 
      a Maryland corporation,    
 
      its general partner    

                     
 
  By:   /s/ Daryl H. Mechem       By:   /s/ John A POUND
 
                   
 
      Daryl H. Mechem       Name:   John A POUND
 
      Managing Director       Title:   EXECUTIVE CHAIRMAN
 
  Date:   7/23/07       Date:   7-13-07

[NOTARY SIGNATURES ON THE FOLLOWING PAGE.]

4



--------------------------------------------------------------------------------



 



             
STATE OF California
    )      
 
    ) ss:  
COUNTY OF San Francisco
    )      

     On this 13th day of July 2007, before me, the undersigned, a Notary Public
in and for said State, personally appeared John A. Pound, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged before me that
he/she executed the same in his/her-capacity as Executive Chairman of RED
ENVELOPE, INC., and that by his/her signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the
instrument.
     NOTARY SEAL

         
 
  /s/ Kisa Rubi Kawamura
 
Notary Public    
 
       
[SEAL]
  Sep 20, 2009    
 
  Commission Expires    

             
STATE OF Colorado
    )      
 
    )ss.:  
COUNTY OF Denver
    )      

     On this 23rd day of July, 2007, before me, the undersigned, a Notary Public
in and for said State, personally appeared Daryl H. Mechem, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged before me
that he executed the same in his capacity as Managing Director of DCT Industrial
Trust Inc., the general partner of DCT Industrial Operating Partnership LP, the
sole member of DCT CREEKSIDE III LLC, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
     NOTARY SEAL

         
 
  /s/ Marianne Mari
 
Notary Public    
 
       
[SEAL]
  01-27-2011    
 
  Commission Expires    

5